UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08348 LORD ASSET MANAGEMENT TRUST (Exact name of registrant as specified in charter) 440 South LaSalle Street Chicago, Illinois 60605-1028 (Address of principal executive offices) (Zip code) Patrick W. D. Turley Thomas S. White Dechert LLP Thomas White International, Ltd. 1treet, N.W. 440 South LaSalle Street Washington, D.C. 20006 Chicago, Illinois 60605-1028 (Name and address of agent for service) (312) 663-8300 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:July 31, 2013 Item 1. Schedule of Investments. THOMAS WHITE INTERNATIONAL FUND Investment Portfolio July 31, 2013 (Unaudited) Country Issue Industry Shares Value (US$) COMMON STOCKS (94.9%) AUSTRALIA (1.7%) Australia and New Zealand Banking Group Limited + Banks $ Insurance Australia Group Limited + Insurance BRAZIL (1.4%) Arteris S.A. Transportation Cia de Saneamento Basico do Estado de Sao Paulo Utilities Cia de Saneamento de Minas Gerais-COPASA Utilities CANADA (5.8%) Alimentation Couche-Tard Inc. Retailing Canadian National Railway Company Transportation Canadian Pacific Railway Limited Transportation Husky Energy Inc. # Energy Magna International Inc. Automobiles & Components Pacific Rubiales Energy Corp. # Energy Royal Bank of Canada # Banks CHINA (4.5%) Anhui Conch Cement Company Limited + # Materials Bank of China Limited + Banks China Overseas Land & Investment Ltd. + # Real Estate Dongyue Group Limited + Materials Lenovo Group Limited + # Technology Hardware & Equipment NetEase, Inc.ADR Software & Services PICC Property and Casualty Company Limited + Insurance Sinopharm Group Co. Ltd. + Health Care Equipment & Services Tencent Holdings Limited + Software & Services CZECH REPUBLIC (0.3%) Philip Morris CR a.s. + Food, Beverage & Tobacco DENMARK (1.3%) DSV A/S + Transportation Topdanmark A/S * + Insurance FINLAND (2.5%) Pohjola Bank PLC + Diversified Financials Sampo Oyj + Insurance FRANCE (3.6%) Christian Dior + Consumer Durables & Apparel Compagnie Generale des Etablissements Michelin + Automobiles & Components Sanofi + Pharmaceuticals, Biotechnology & Life Sciences Sodexo + Consumer Services GERMANY (9.1%) Adidas AG + Consumer Durables & Apparel BASF SE + Materials Bayer Aktiengesellschaft + Materials Bayerische Motoren Werke Aktiengesellschaft + Automobiles & Components Brenntag AG + Capital Goods Fresenius SE & Co KGaA + Health Care Equipment & Services Hannover Ruckversicherung AG + Insurance Munich Re Group + Insurance SAP AG + Software & Services HONG KONG (5.9%) Beijing Enterprise Holdings Limited + Capital Goods Cheung Kong (Holdings) Limited + Real Estate Cheung Kong Infrastructure Holdings Limited + Utilities Jardine Strategic Holdings Limited + Capital Goods SJM Holdings Limited + Consumer Services Techtronic Industries Company Limited + Consumer Durables & Apparel INDONESIA (0.6%) PT Bank Mandiri (Persero) Tbk. + Banks PT Bank Negara Indonesia (Persero) Tbk + Banks ITALY (0.6%) Eni S.p.A. + Energy JAPAN (14.6%) Astellas Pharma Inc. + Pharmaceuticals, Biotechnology & Life Sciences East Japan Railway Company + Transportation ITOCHU Corporation + Capital Goods Japan Tobacco Inc. + Food, Beverage & Tobacco JGC Corporation + Capital Goods Miraca Holdings Inc. + Health Care Equipment & Services Mitsubishi Corporation + Capital Goods Mizuho Financial Group, Inc. + Banks Nippon Telegraph and Telephone Corporation + Telecommunication Services Nissan Motor Co., Ltd. + Automobiles & Components Sekisui Chemical Co., Ltd. + Consumer Durables & Apparel Sekisui House, Ltd. + Consumer Durables & Apparel Seven & I Holdings Co., Ltd. + Food & Staples Retailing Sumitomo Corporation + Capital Goods Sumitomo Mitsui Financial Group, Inc. + Banks Sundrug Co., Ltd. + Food & Staples Retailing Tokio Marine Holdings, Inc. + Insurance Toyota Industries Corporation + Automobiles & Components Toyota Motor Corporation + Automobiles & Components Unicharm Corporation + Household & Personal Products MALAYSIA (0.8%) AMMB Holdings Berhad + Diversified Financials Axiata Group Berhad + Telecommunication Services MEXICO (1.2%) Alfa, S.A.B. de C.V. Capital Goods Grupo Financiero Banorte, S.A.B. de C.V. Banks NETHERLANDS (2.2%) ASML Holding N.V. + Semiconductors & Semiconductor Equipment SBM Offshore N.V. + Energy Tenaris S.A. + # Energy NORWAY (4.3%) Seadrill Limited + # Energy Statoil ASA + Energy Storebrand ASA + Insurance Telenor ASA + Telecommunication Services PHILIPPINES (0.6%) Universal Robina Corporation + Food, Beverage & Tobacco RUSSIA (1.0%) Gazprom Neft OAO GDR + Energy Lukoil OAO GDR + Energy SINGAPORE (2.7%) Jardine Cycle & Carriage Limited + Retailing Keppel Corporation Limited + Capital Goods Keppel REIT Management Limited + Real Estate Singapore Telecommunications Limited + Telecommunication Services United Overseas Bank Limited + Banks UOL Group Limited + Real Estate SOUTH AFRICA (2.4%) Aspen Pharmacare Holdings Ltd. + Pharmaceuticals, Biotechnology & Life Sciences Remgro Limited + Diversified Financials Sasol Limited + Energy Woolworths Holdings Limited + Retailing SOUTH KOREA (3.7%) Daelim Industrial Co., Ltd. + Capital Goods Hyundai Motor Company + Automobiles & Components Samsung Electronics Co., Ltd. + Semiconductors & Semiconductor Equipment SK Telecom Co., Ltd. + Telecommunication Services SPAIN (0.4%) Enagas, S.A. + Utilities SWEDEN (3.6%) Skandinaviska Enskilda Banken AB + Banks Svenska Handelsbanken AB + Banks Swedbank AB + Banks SWITZERLAND (2.0%) ABB Ltd. + Capital Goods Roche Holding AG + Pharmaceuticals, Biotechnology & Life Sciences TAIWAN (0.9%) Cheng Shin Rubber Industry Co Ltd + Automobiles & Components Taiwan Semiconductor Manufacturing Co Ltd ADR # Semiconductors & Semiconductor Equipment THAILAND (2.6%) Advanced Info Service Public Company Limited + Telecommunication Services Bangkok Bank Public Company Limited + Banks PTT Exploration and Production Public Company Limited + Energy The Siam Commercial Bank Public Company Limited + Banks TURKEY (0.5%) Haci omer Sabanci Holding A.S. + Diversified Financials Koc Holding A.S. + Capital Goods UNITED KINGDOM (13.4%) Aberdeen Asset Management PLC + Diversified Financials Barclays PLC + Banks BHP Billiton Plc + Materials BP P.L.C. + Energy British American Tobacco p.l.c. + Food, Beverage & Tobacco Compass Group PLC + Consumer Services HSBC Holdings PLC + Banks Next plc + Retailing Prudential Public Limited Company + Insurance Rolls-Royce Holdings PLC + Capital Goods Standard Chartered PLC + Banks Tate & Lyle PLC + Food, Beverage & Tobacco The Weir Group PLC + # Capital Goods WH Smith PLC + # Retailing Whitbread PLC + Consumer Services William Hill PLC + Consumer Services UNITED STATES (0.7%) Philip Morris International Inc. Food, Beverage & Tobacco Southern Copper Corporation # Materials Total Common Stocks (Cost $671,834,728) PREFERRED STOCKS (2.1%) BRAZIL (0.6%) Banco Bradesco S.A. Banks GERMANY (1.5%) Henkel AG & Co. KGaA + Household & Personal Products Total Preferred Stocks (Cost $17,844,297) SHORT TERM INVESTMENTS (5.4%) HELD AS COLLATERAL FOR SECURITIES LENDING Money Market Fund (5.3%) Northern Institutional Liquid Asset Portfolio Principal U.S. Government Obligations (0.1%) Amount U.S. Treasury Notes: 2.000% due 11/30/2013 $ 0.250% due 01/31/2014 0.125% due 07/31/2014 0.250% due 08/31/2014 0.125% due 12/31/2014 0.250% due 05/15/2015 3.125% due 05/15/2021 Total Short Term Investments (Cost $45,192,895) Total Investments 102.4% (Cost $734,871,920) $ Other Assets, Less Liabilities (2.4)% ) Total Net Assets: 100.0% $ * Non-Income Producing Securities # All or a portion of securities on loan at July 31, 2013 - See Note 1 (g) to Financial Statements + Fair Valued Security - See Note 1 (a) to Financial Statements ADR - American Depository Receipt GDR - Global Depositary Receipt Industry classifications shown in the Schedule of Investments are based off of the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark ofMSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at July 31, 2013 was as follows^: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation ^ Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at July 31, 2013 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion on changes in valuation techniques and related inputs during the period. These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Management has determined that these standards have no material impact on the Funds' financial statements.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as "inputs") used in pricing the asset or liability.These standards state that "observable inputs" reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and "unobservable inputs" reflect an entity's own assumptions about the assumptions market participants would use in pricing the asset or liability. The fair value hierarchy is categorized into three levels based on the inputs as follows: Level 1 - Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 - Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the inputs used, as of July 31, 2013 in valuating the Fund's assets: Level 1 Level 2 Level 3 Total Common Stocks Australia $
